Citation Nr: 0203942	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for major depressive 
episode with psychotic features.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for dermatofibromas.

6.  Entitlement to service connection for seborrheic 
dermatitis.

7.  Entitlement to service connection for rhinitis with 
chronic rhinorrhea.

8.  Entitlement to service connection for blurry vision due 
to an undiagnosed illness.

9.  Entitlement to service connection for fatigue, sleep 
disturbance, insomnia, nervousness, irritability, memory 
loss, and depression due to an undiagnosed illness.

10.  Entitlement to service connection for headaches with 
sinus congestion due to an undiagnosed illness.

11.  Entitlement to service connection for muscle pain and 
cramps in calves due to an undiagnosed illness.

12.  Entitlement to service connection for joint pain in the 
elbows, knees, hands, knuckles, and left fourth toe due to an 
undiagnosed illness.

13.  Entitlement to service connection for weight loss due to 
an undiagnosed illness.

14.  Entitlement to service connection for skin rashes and 
lumps due to an undiagnosed illness.

15.  Entitlement to service connection for increased sweating 
due to an undiagnosed illness.

16.  Entitlement to service connection for runny nose and 
chronic cough due to an undiagnosed illness.

17.  Entitlement to service connection for hair loss due to 
an undiagnosed illness or to toxic exposure.

18.  Entitlement to an increased (compensable) initial 
disability rating for tinea corporis.

19.  Entitlement to an initial disability rating in excess of 
10 percent for blepharitis with watering and swelling of the 
eyes.

REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, and from a November 1997 rating 
decision by the VA RO in St. Paul, Minnesota, which denied 
the claims listed above.  The veteran filed timely appeals to 
these adverse determinations.

The Board notes that one of the issues denied by the RO in 
the January 1996 rating decision consisted of an unspecified 
"disability" which was comprised of eleven different 
"manifestations," and this claim was properly and timely 
appealed.  In later statements of the case (SOC) and 
supplemental statements of the case (SSOC), the RO divided 
this claim into its several component parts, listing each 
manifestation as a different claim.  The veteran then filed 
timely appeals to some, but not all, of these newly-created 
separate issues.  However, the Board finds that the veteran's 
appeal to the initial denial of his multi-symptom disability, 
which specified the manifestations claimed, constitutes a 
timely appeal to all of these issues.

The Board further notes that its decision dated in January 
2000 was vacated and remanded in part in an April 2001 order 
by the United States Court of Appeals for Veterans Claims 
(Court).  However, one issue - the issue of entitlement to 
service connection for male pattern baldness - was not 
vacated and remanded.  Since the Board's decision as to that 
issue remains in effect, it shall not be addressed in this 
decision.

In addition, the veteran originally appealed the RO's 
assignment of a noncompensable (zero percent) disability 
rating for his service-connected blepharitis with watering 
and swelling of the eyes.  In its decision dated in January 
2000, the Board granted an increased initial disability 
rating to 10 percent for this disorder.  The veteran appealed 
this determination to the Court.  In its April 2001 order, 
the Court determined that, in light of the Board's grant, and 
in consideration of the veteran's continuing objection to the 
rating assigned, the Board should, on remand, adjudicate the 
issue as entitlement to an initial disability rating in 
excess of 10 percent for blepharitis with watering and 
swelling of the eyes.  Therefore, the Board shall address 
this issue as such in this decision.

Finally, the Board notes that in a November 2001 statement in 
support of the veteran's claim, the veteran's attorney raised 
the issue of entitlement to service connection for psoriasis 
due to his service-connected blepharitis.  As this issue has 
not been developed or certified for appellate review, it is 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The evidence does not indicate that the veteran's current 
diabetes is related to an injury or disease incurred in 
service.

3.  The evidence does not indicate that the veteran's current 
major depressive episode with psychotic features is related 
to an injury or disease incurred in service.

4.  The evidence does not indicate that the veteran currently 
suffers from post-traumatic stress disorder (PTSD) which is 
related to an injury or disease incurred in service.

5.  The evidence does not indicate that the veteran currently 
suffers from arthritis which is related to an injury or 
disease incurred in service.

6. The evidence does not indicate that the veteran's current 
dermatofibromas are related to an injury or disease incurred 
in service.

7.  The evidence does not indicate that the veteran's current 
seborrheic dermatitis of the scalp is related to an injury or 
disease incurred in service.

8.  The evidence does not indicate that the veteran's current 
rhinitis with chronic rhinorrhea is related to an injury or 
disease incurred in service.

9.  The evidence does not indicate that the veteran's blurry 
vision is due to an undiagnosed illness.

10. The evidence does not indicate that the veteran's 
fatigue, sleep disturbance, insomnia, nervousness, 
irritability, memory loss, and depression are due to an 
undiagnosed illness.

11.  The evidence does not indicate that the veteran's 
headaches with sinus congestion are due to an undiagnosed 
illness.

12.  The evidence does not indicate that the veteran's muscle 
pain and cramps in calves are due to an undiagnosed illness.

13.  The evidence does not indicate that the veteran's joint 
pain in the elbows, knees, hands, knuckles, and left fourth 
toe is due to an undiagnosed illness.

14.  The evidence does not indicate that the veteran's weight 
loss is due to an undiagnosed illness.

15.  The evidence does not indicate that the veteran's skin 
rashes and lumps are due to an undiagnosed illness.

16.  The evidence does not indicate that the veteran's 
increased sweating is due to an undiagnosed illness.

17.  The evidence does not indicate that the veteran's runny 
nose and chronic cough are due to an undiagnosed illness.

18.  The evidence does not indicate that the veteran's hair 
loss is due to an undiagnosed illness or to toxic exposure.

19.  The veteran's tinea corporis causes slight, if any, 
itching, does not involve either an exposed surface or 
extensive area, and is generally well controlled by medicated 
cream when it is active.

20.  The veteran's blepharitis is currently active, and is 
manifested by itching which requires a hygiene regimen for 
control.


CONCLUSIONS OF LAW

1.  The veteran's diabetes was neither incurred in nor 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   

2.  The veteran's major depressive episode with psychotic 
features was neither incurred in nor aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   

3.  The veteran's post-traumatic stress disorder (PTSD) was 
neither incurred in nor aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).   

4.  The veteran's arthritis was neither incurred in nor 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   

5.  The veteran's dermatofibromas were neither incurred in 
nor aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   

6.  The veteran's seborrheic dermatitis of the scalp was 
neither incurred in nor aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).   

7.  The veteran's rhinitis with chronic rhinorrhea was 
neither incurred in nor aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).   

8.  The criteria for entitlement to service connection for 
blurry vision due to an undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

9.  The criteria for entitlement to service connection for 
fatigue, sleep disturbance, insomnia, nervousness, 
irritability, memory loss, and depression due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 
56,614, 56,615 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).

10.  The criteria for entitlement to service connection for 
headaches with sinus congestion due to an undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Oct. 3, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).

11.  The criteria for entitlement to service connection for 
muscle pain and cramps in calves due to an undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Oct. 3, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).

12.  The criteria for entitlement to service connection for 
joint pain in the elbows, knees, hands, knuckles, and left 
fourth toe due to an undiagnosed illness have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 
Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).

13.  The criteria for entitlement to service connection for 
weight loss due to an undiagnosed illness have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 
Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).

14.  The criteria for entitlement to service connection for 
skin rashes and lumps due to an undiagnosed illness have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

15.  The criteria for entitlement to service connection for 
increased sweating due to an undiagnosed illness have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

16.  The criteria for entitlement to service connection for a 
runny nose and chronic cough due to an undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Oct. 3, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).

17.  The criteria for entitlement to service connection for 
hair loss due to an undiagnosed illness or to toxic exposure 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Oct. 3, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).

18.  The schedular criteria for a compensable rating for 
tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code 
7899-7806 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).

19.  The schedular criteria for a rating in excess of 10 
percent for blepharitis with watering and swelling of the 
eyes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.118, Diagnostic Code 7899-7806 (2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Board's earlier decision in this 
case, dated in January 2000, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims in an 
order dated in April 2001, following the filing of a Joint 
Motion for Remand and to Stay Proceedings by the appellant 
and the Secretary of VA earlier that same month.  This motion 
was filed, and subsequently granted, in order to ensure 
compliance with recent legislation which was issued while the 
veteran's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of the change 
in the law brought about by this new law, called the Veterans 
Claims Assistance Act of 2000 (VCAA), a remand in this case 
was determined to be required for compliance with the notice 
and duty to assist provisions contained in the new law.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107).

The VCAA, which was signed into law on November 9, 2000, 
applies to all pending claims for VA benefits, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  See VCAA, 
supra.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Among its other provisions, this law 
redefines the obligation of the VA with respect to the duty 
to assist.  Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§ 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.159).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.   

In the present case, the parties concluded that the veteran's 
appeal should be remanded to the Board for additional action.  
The parties took notice of the Court's decision in Holliday 
v. Principi, 14 Vet. App. 280 (Feb. 22, 2001),  which held, 
among other things, that while the provisions of the VCAA are 
potentially applicable to all claims for VA benefits, the 
Court could not determine in the first instance the specific 
applicability of the VCAA to a particular case.  Given the 
nature of the veteran's claims, and that fact that his 
appeals were not final as of November 9, 2000, the Board 
determines that the VCAA does indeed apply to the veteran's 
claims.  Therefore, the Board shall consider whether any 
additional notification or development action is required 
under that new law.

In the present case, the Board concludes that VA's redefined 
duty to notify has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims for 
service connection and increased ratings.  The Board 
concludes that discussions as contained in multiple rating 
decisions, in the statements of the case, and in several 
supplemental statements of the case (SSOCs), in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds, therefore, that such documents are in compliance 
with the VA's revised notice requirements.  The Board 
concludes that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection and increased rating issues 
on appeal, and that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service VA outpatient treatment 
notes and examination reports, including examinations by VA 
gastroenterological, dermatological, psychiatric and 
neurological specialists, private medical records, and 
personal statements made by the veteran in support of his 
claim.  In this regard, the Board finds that additional 
examinations to assess the current level of severity of the 
veteran's service-connected tinea corporis and blepharitis 
are not necessary, since the veteran underwent a thorough VA 
ophthalmological examination as recently as November 2000, as 
well as a VA dermatological examination in December 2000.  In 
addition, medical opinions addressing the issue of service 
connection for diabetes, major depressive episode with 
psychotic features, PTSD, arthritis, dermatofibromas, 
seborrheic dermatitis are not "necessary to make a decision 
on the claim," as indicated by 38 U.S.C.A. § 5103A, since 
there is simply no evidence of complaints or diagnoses of, or 
treatment for, any of these disorders in service.  As a 
result, any opinions on the etiology or date of onset of 
these disorders would be purely speculative, as there is 
simply no evidence of disability in service to which an 
examiner could relate a current disorder.  Regarding the 
veteran's claim for service connection for rhinitis with 
chronic rhinorrhea, the Board notes that while the veteran 
complained of symptoms including a runny nose and stuffiness 
on several occasions in service, these symptoms were always 
attributed to other disorders, particularly to upper 
respiratory infections, and a definitive diagnosis of 
rhinitis was never rendered.  Therefore, the Board also finds 
that an examination requesting an opinion as to the etiology 
or date of onset of this disorder would be speculative and 
inherently unreliable, given the lack of evidence of rhinitis 
in service to which his current disability could be linked.  
Finally, new examinations would not be of use in adjudicating 
the veteran's claims for disabilities due to an undiagnosed 
illness, since, as will be explained below, the veteran's 
complaints have been attributed to specific, identifiable 
medical disorders.  Furthermore, at least one VA examiner has 
stated that the veteran's complaints are not due to his 
Persian Gulf service, but instead are due to his depression, 
so a VA medical opinion as to the etiology of these disorders 
is already of record.

The Board observes that at the time of a VA examination in 
November 2000, the veteran recalled that when he was 
discharged from service, he had been told that he had an 
abnormal urine test, and that he should be checked for 
diabetes.  A review of the veteran's claims file reveals that 
such a report is not of record.  The veteran's attorney has 
repeatedly requested that VA take steps to request and 
procure the report of this discharge physical, including via 
a request contained in a letter received by VA as recently as 
February 2002.  However, the Board notes that in May 1995, 
the VA service medical records center in St. Louis, Missouri 
sent all of the veteran's medical and dental records to the 
St. Paul, Minnesota RO, which were then associated with the 
veteran's claims file.  In addition, in July 1997 the RO sent 
a request to the National Personnel Records Center asking for 
all of the veteran's service medical records from January 
1992 to the time of the veteran's release from active duty, 
to specifically include his separation examination report.  
In a response dated in August 1997, the NPRC indicated that 
all available records had already been forwarded to the RO, 
and provided duplicates of the service medical records 
already contained in the veteran's claims file.  Therefore, 
the Board is satisfied that VA has taken all reasonable steps 
in attempting to obtain this reported document, to no avail.  

The Board also observes that in June 2001, following the 
Court's remand of the veteran's claims back to the Board, the 
Board sent a letter to the veteran's attorney informing him 
that, as provided in the Court's order, he could submit 
additional argument and evidence in support of the veteran's 
appeal within 90 days of the date of the letter.  In a 
response letter received by the Board in September 2001, the 
veteran, through his attorney, requested an additional period 
of 60 days in which to procure medical evidence pertaining to 
his diabetes and other medical conditions, as he was 
"presently undergoing examinations and treatments."  On 
September 6, 2001, the Board sent a letter to the veteran's 
attorney granting the requested 60-day extension.  In 
November 2001 the veteran's attorney submitted to the Board a 
packet of VA treatment records dated from October 1996 to 
August 2001.  In an enclosure letter, the veteran's attorney 
indicated that these medical treatment records were from the 
Minneapolis VAMC.  The attorney closed by noting that the 
veteran was presently being treated at the Minneapolis VAMC, 
and requesting that VA obtain "all current treatment 
records."  Since the veteran's attorney originally requested 
an extension of time in order to procure the veteran's 
current treatment records, and the records subsequently 
produced were dated up to August 2001, the Board finds that 
these records appear to have been the most current records in 
existence at the time of the attorney's document submission.  
Since the time of this document submission in November 2001, 
neither the veteran nor his attorney have informed VA of any 
subsequent VA treatment or medical records in existence.  
Therefore, the Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims for service connection and increased ratings.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See generally VCAA; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

I.  Service Connection Claims

A.  Non-Persian Gulf War undiagnosed illness claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2001).  In 
addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

1.  Diabetes

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, diabetes.

The first evidence relating to the existence of diabetes is 
contained in a statement from the veteran, received by VA in 
May 1995.  At that time, the veteran stated that he had been 
diagnosed with diabetes.  He enclosed a statement from his 
treating physician, dated May 15, 1995, which noted that 
"[the veteran] was seen in the urgent care clinic this 
morning."  No reason for this visit was given.

A VA outpatient treatment note, also dated May 15, 1995, 
indicates that the veteran presented with complaints of 
"months" of fatigue, weight loss, some polyuria/polydipsia, 
and some depression.  He also indicated that he had not "felt 
very well" since six months following his Persian Gulf duty, 
although no further explanation was given.  The examiner 
diagnosed probable adult onset diabetes mellitus since the 
veteran's symptoms had been present for five to six months.

In July 1995, the veteran underwent a VA examination.  At 
that time, the veteran reported that he had experienced 
polydipsia, polyuria, and polyphagia for the previous year, 
and had been diagnosed with Type II diabetes.  The examiner 
rendered a relevant diagnosis of Type II diabetes.

At the time of a subsequent VA psychiatric examination in 
September 1995, no findings related to diabetes were noted.  
However, the examiner rendered an Axis III diagnosis of "Type 
II diabetes mellitus, diagnosed 5/15/95."

In November 2000, the veteran underwent a VA general medical 
examination.  At that time, the veteran recalled that when he 
was discharged from service, he had been told that he had an 
abnormal urine test, and that he should be checked for 
diabetes.  However, it was another three years before he was 
diagnosed with this disorder.  Following an examination, the 
examiner diagnosed diabetes mellitus.  

Subsequent VA records, including various VA outpatient 
treatment notes as recently as August 2001 and the reports of 
VA examinations, indicated several diagnoses of Type II 
diabetes.  However, none of these records related the 
veteran's diabetes to service, or to the one-year presumptive 
period following discharge.  On the contrary, those records 
which did refer to the veteran's history of diabetes 
consistently stated that the disorder was not diagnosed until 
May 1995. 

A review of this medical evidence indicates that the veteran 
clearly suffers from a current diabetes disorder.  However, 
the Board has found no competent medical evidence to link the 
veteran's current diabetes to his period of active duty 
service, more than three years prior to the first post-
service diagnosis, or to the one-year presumptive period 
immediately following discharge.  Indeed, the only evidence 
purporting to link the veteran's diabetes to service consists 
of statements made by the veteran himself in various 
correspondence sent to the VA.  As the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding the medical etiology of a 
current disorder, and, thus, the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
the Board finds that the veteran's lay opinions do not 
provide competent evidence of the required medical nexus to 
service.  

The Board has considered the contention by the veteran's 
attorney that the veteran's claim for service connection for 
diabetes should be granted based on continuity of 
symptomatology since service.  While the veteran's attorney 
asserts that the veteran was suffering from symptoms of 
diabetes in service and shortly after discharge, the Board 
notes that at the time of VA outpatient treatment in May 1995 
the veteran complained of experiencing diabetic symptoms for 
"months," not years, and the examiner indicted that the 
veteran's symptoms had been present for "five to six months."  
Similarly, at the time of the VA examination in July 1995, 
the veteran reported that he had been experiencing symptoms 
of diabetes for the previous year.  The only time that the 
veteran has alleged to an examiner that he was suffering from 
symptoms of diabetes in service was at the time of the 
November 2000 examination, at which time he stated that he 
had been told by an examiner that his urine test had been 
abnormal, and that he should be checked for diabetes.  
However, there is no documentation showing the results of any 
such test or the comments of an examiner to confirm this 
report.  In this regard, the Board determines that the 
connection between what a physician said and the veteran's 
account of what he purportedly said, filtered as it is 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence of 
abnormal urine test results.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  As such, the Board finds no basis for 
requesting a new examination requesting an opinion whether 
the veteran's current diabetes is related to his post-service 
symptoms, as the veteran has twice reported that his symptoms 
did not begin until more than two years following discharge, 
as there is simply no evidence to support his report of 
abnormal testing results at discharge.

2.  Major depressive episode with psychotic features
 
A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, a major depressive 
episode.

Relevant post-service evidence includes the report of a VA 
psychiatric examination conducted in July 1995.  Following an 
examination, the examiner found that the veteran did not meet 
the criterion for an Axis I psychiatric diagnosis other than 
alcohol abuse, in remission, and thus rendered a diagnosis of 
same.

In August 1995, the veteran underwent a Persian Gulf War 
Registry examination.  At that time, he reported a 3-year 
history of depression.  He noted that he had been recently 
diagnosed with diabetes, and was "having a hard time 
accepting this."  He stated that he was unsure what effect 
the Persian Gulf War had had on him, but he stated that he 
was "different."  The examiner rendered Axis I diagnoses of 
major depression, and rule out PTSD.

In September 1995, the veteran again underwent a VA 
psychiatric examination.  At that time, the examiner noted 
that the veteran had symptoms of dysthymia, but did not meet 
the criteria for a diagnosis of this disorder because of his 
coexisting organic factor of diabetes.  The examiner rendered 
an Axis I diagnosis of alcohol abuse, in remission.

In July 1997, the veteran underwent another psychiatric 
examination.  At that time, the examiner noted the findings 
and results of the previous examinations, discussed above, 
and noted that the veteran was being followed in the Mental 
Health Clinic for major depressive disorder.  Following an 
examination, the examiner stated that the sole Axis I 
disorder "remains that of major depressive disorder with 
psychotic features."  However, no statement regarding the 
etiology or onset of this disorder was provided.

VA psychiatry service outpatient treatment notes dated from 
October 1996 to June 1999 indicate multiple diagnoses of 
major depressive disorder.  However, these notes focused on 
the veteran's current symptomatology, and his response to 
various medications.  No statement regarding the etiology or 
onset of this disorder was provided.

At the time of a VA general medical examination in November 
2000, the veteran reported that he was being treated for 
depression and anxiety.  The examiner did not conduct a 
psychiatric examination.  However, a diagnosis of depression 
and anxiety was rendered.

A review of this medical evidence indicates that the veteran 
clearly suffers from a current major depressive disorder with 
psychotic features.  However, the Board has found no 
competent medical evidence to link the veteran's current 
major depressive disorder to his period of active duty 
service, several years prior to the first post-service 
diagnosis.  Indeed, the only evidence purporting to link the 
veteran's major depressive disorder to service consists of 
statements made by the veteran himself.  Once again, the 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection, but as the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding the medical etiology of a 
current disorder.  See Espiritu, supra.  Thus, the Board 
finds that the veteran's lay opinions do not provide 
competent evidence of the required medical nexus.  

3.  Post-traumatic stress disorder (PTSD)

A thorough review of the medical evidence in this case, 
including the veteran's service and post-service medical 
records, reveals no evidence that the veteran has ever been 
diagnosed with PTSD.  The Board acknowledges that at the time 
of the veteran's August 1995 Persian Gulf War Registry 
examination, discussed above, the veteran was diagnosed with 
major depression and "rule out" PTSD.  

As a result the veteran was referred later that same day to 
Dr. Russell at the post-traumatic stress recovery (PTSR) 
Clinic at the VA Medical Center.  Following this examination, 
also conducted in August 1995, the examiner stated that the 
veteran did not appear depressed, and noted that he did not 
see any evidence of PTSD, since the veteran did not report 
either the symptoms or the stressors associated with that 
disorder.

The veteran was again seen at the psychiatry service in 
October 1995.  At that time, the examiner noted that the 
veteran had been referred "apparently for maintenance of 
medication, on the thought that he has PTSD.   He was 
referred to me notwithstanding [the fact] that Dr. Russell 
had seen him on the 31st of August and found that he does not 
have PTSD, and that there is not a history of exposure to 
traumatic stressors."  This examiner then detailed the 
veteran's chart entries, and diagnosed dysthymia and 
hypochondriasis.  He specifically found that "[t]here is no 
evidence of PTSD."

The veteran underwent a VA psychiatric examination in July 
1997, at which time it was noted that the veteran had 
previously been investigated for PTSD, but that this disorder 
was not found.  Following an examination, the examiner 
determined that the veteran's diagnosis "remains that of 
major depressive disorder with psychotic features."  

The Board notes that several VA psychiatry service treatment 
notes dated from April 1998 to June 1999 indicate notations 
of "PTSD" in the section of the notes reserved for the 
"diagnosis/problem."  At the time of these reports, the 
veteran had presented to either the psychiatry evening 
medication clinic or the psychiatry urgent care clinic for 
review and/or renewal of his prescription psychiatric 
medications.  At the time of these visits, the veteran 
reported his symptoms, and described whether the medications 
were working for him.  However, none of these notes indicate 
that the veteran was actually examined, and none indicates 
any medical findings whatsoever.  The Board thus finds that 
these notations of PTSD do not satisfy the requirement that 
the record indicate a current diagnosis of a PTSD disability, 
since they appear to constitute simple notations of the 
problem for which the veteran was seeking medication, rather 
than a diagnosis following an examination.  As noted above, 
all recent psychiatric examiners have specifically determined 
that the veteran was not suffering from PTSD.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has been 
diagnosed with PTSD, in conformance with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  See 38 C.F.R. § 4.125(a) (2001).  As a valid claim for 
service connection requires medical evidence of a current 
disability, the veteran's claim for service connection for 
PTSD must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

4.  Arthritis

A thorough review of the medical evidence in this case, 
including the veteran's service and post-service medical 
records, reveals no evidence that the veteran has ever been 
diagnosed with arthritis.  As a valid claim for service 
connection requires medical evidence of a current disability, 
as discussed above, the veteran's claim for service 
connection for arthritis must be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

5.  Dermatofibromas

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, dermatofibromas.

The first, and indeed the only, evidence of the existence of 
dermatofibromas is contained in the report of a VA 
dermatology examination conducted in August 1997.  At that 
time, the veteran reported having persistent bumps involving 
his right dorsal forearm, left dorsal forearm and left 
lateral lower leg.  He stated that these lesions had been 
present for approximately four or five years, and were 
asymptomatic.  On examination, a dermatofibroma was found on 
each of the veteran's left lateral lower leg, right dorsal 
forearm, and left dorsal forearm.  The examiner diagnosed 
dermatofibromas of the right and left dorsal forearms, and of 
the left lateral lower leg.  No statement regarding the 
etiology of these dermatofibromas was made.

The Board notes that the veteran again underwent a VA 
dermatological examination in November 2000, at which time a 
complete skin examination was performed.  The examiner did 
not note the presence of any dermatofibromas, nor did she 
diagnose this disorder.

A review of this medical evidence indicates that there is 
some question whether the veteran currently veteran suffers 
from dermatofibromas, given the lack of medical evidence of 
this disorder at the time of the most recent VA 
dermatological examination.  However, even if the Board were 
to concede the presence of this disorder, the Board has found 
no competent medical evidence to link this current 
dermatofibromas to his period of active duty service, more 
than five years prior to the first post-service diagnosis.  
Indeed, the only evidence purporting to link the veteran's 
dermatofibromas to service consists of statements made by the 
veteran himself.  Once again, the Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection, but as the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
the medical etiology of a current disorder.  See Espiritu, 
supra.  Thus, the Board finds that the veteran's lay opinions 
do not provide competent evidence of the required medical 
nexus.  

6.  Seborrheic dermatitis of the scalp

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, seborrheic dermatitis of 
the scalp. 

As was the case with dermatofibromas, above, the first and 
only evidence of the existence of seborrheic dermatitis of 
the scalp is contained in the report of the VA dermatology 
examination conducted in August 1997.  At that time, 
examination of the scalp was remarkable for diffuse scale 
scattered throughout the veteran's hair, consistent with 
seborrheic dermatitis.  The examiner diagnosed seborrheic 
dermatitis involving the scalp, but, again, no statement 
regarding the etiology of this disorder was made.

A review of this medical evidence indicates that the veteran 
currently suffers from seborrheic dermatitis of the scalp.  
However, as the Board has found no competent medical evidence 
to link the veteran's current seborrheic dermatitis to his 
period of active duty service, more than five years prior to 
the first post-service diagnosis, the Board again determines 
that, in the absence of competent evidence of the required 
nexus, the veteran's claim must be denied.  See Espiritu, 
supra. 

7.  Rhinitis with chronic rhinorrhea

A review of the veteran's service medical records reveals 
that the veteran was seen on several occasions in service 
with complaints or a runny or congested nose, among other 
symptoms.  However, none of the examinations conducted at 
those times resulted in a definite diagnosis of rhinitis.  
Instead, the veteran was diagnosed with an upper respiratory 
infection (URI) in April 1987, post-nasal drip in September 
1987, a URI versus allergic rhinitis in January 1991, and a 
URI/common cold in October 1991.

The only post-service diagnoses of rhinitis are found in a 
report of a VA examination conducted in August 1997, and a VA 
outpatient treatment note dated in October 1997.  At the time 
of the August 1997 examination, the veteran complained of 
recurrent rhinorrhea and postnasal drainage, which he stated 
had been a problem for "several" years.  Examination revealed 
a moderate deviation of the nasal septum with significant 
inferior turbinate hypertrophy bilaterally.  The mucosa was 
edematous and erythematous, which was consistent with 
rhinitis.  The examiner diagnosed rhinitis and chronic 
rhinorrhea.

At the time of outpatient treatment in October 1997, the 
veteran was seen for complaints relating to his diabetes, and 
a sole diagnosis of diabetes mellitus was rendered.  However, 
the examiner noted that the veteran suffered from, among 
other disorders, allergic rhinitis.  No relevant complaints, 
findings or diagnoses were rendered. 

A review of this medical evidence indicates that the veteran 
has been diagnosed with a current rhinitis disorder.  
However, the Board has found no competent medical evidence to 
link the veteran's current rhinitis and chronic rhinorrhea to 
his period of active duty service, more than five years prior 
to the first post-service diagnosis.  Indeed, the only 
evidence purporting to link the veteran's rhinitis to service 
consists of statements made by the veteran himself.  Once 
again, the Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding the medical 
etiology of a current disorder.  See Espiritu, supra.  Thus, 
the Board finds that the veteran's lay opinions do not 
provide competent evidence of the required nexus.  

B.  Persian Gulf War undiagnosed illness claims

The veteran has claimed entitlement to service connection for 
numerous disabilities which he asserts are due to an 
undiagnosed illness caused by toxic exposure during the 
Persian Gulf War.  These claimed disabilities include the 
following:  blurry vision, fatigue, sleep disturbance, 
insomnia, nervousness, irritability, memory loss, depression, 
headaches with sinus congestion, muscle pain and cramps in 
calves, joint pain in the elbows, knees, hands, knuckles, and 
left fourth toe, weight loss, skin rashes and lumps, 
increased sweating, a runny nose and chronic cough, and hair 
loss.

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated by service in the United States Armed Forces.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(2001).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Relevant evidence includes a VA outpatient treatment note 
dated in May 1995.  At that time, the veteran presented with 
complaints of weight loss, insomnia, fatigue, polyuria, 
polydipsia, and depression, and noted that he had not felt 
well since his tour of duty in the Persian Gulf.  The 
examiner diagnosed probable adult onset diabetes mellitus, 
since his symptoms had been present for the previous 5 to 6 
months.

In July 1995, the veteran underwent a VA general medical 
examination.  At that time, he presented with multiple 
complaints, including fatigue, weight loss, muscle and joint 
pain, headaches, initial and middle insomnia, skin rashes, 
stomach problems, nervousness, depression, and memory loss 
which reportedly began in August 1991, several months after 
returning from the Persian Gulf.  He also complained of a 
tightness similar to a nocturnal cramp in both calves early 
in the morning, which was relieved by getting up and walking 
around.  The examiner commented that "It is of interest that 
the patient has denied any systemic or major health problems 
other than the above complaints, but on review of his medical 
records, it appears that he has developed type II diabetes 
and when confronted with this, he states that he has had 
polydipsia, polyuria and polyphagia for approximately one 
year."  Following a physical examination, the examiner 
diagnosed Type II diabetes mellitus, "complaints of chronic 
fatigue which may be well related [sic] to his diabetes, as 
is the weight loss," probable gastritis, short-term memory 
loss and nocturnal cramps.

In October 1995, the veteran underwent a psychiatric 
examination at a VA PTSR Clinic.  At that time, the examiner 
recorded the veteran's complaints as follows:

As best I can tell, pt. thinks that his 
diabetes, hair loss, elbow and knee 
pains, occasional big red welts on the 
face which come out as he is looking in 
the mirror (and thus are not mosquito 
bites), insomnia, depression, 
irritability, anxiety, a weight loss of 
14 lbs. (since gained back), [and] 
decreased recreational activities are all 
due to toxic exposure in the Persian 
Gulf.  Pt. was stationed in Quatar at an 
airbase.  He was a structural maintenance 
person, and says he worked on many F-16s 
which were hosed down in case of chemical 
[sic], prior to his working on them; he 
also thinks he might have been 
contaminated by cutting up a piece of 
SCUD missile [] for souvenirs; he says 
further that he may have been exposed to 
the oil fire smoke, and during the course 
of his repair work on the bodies of 
aircraft, came into contact with epoxys, 
sealants, glues, resins, fiber glass, and 
p[a]ints.  In summary, this is a patient 
with no history of exposure to traumatic 
stressors...who thinks he had multiple 
phy[s]ical sy[]mptoms caused by chemical 
exposure.

The diagnosis is Dysthymia and 
Hypochodrias [sic].  Pt.'s beliefs that 
his symptoms are due to toxic exposure... 
are not shakeable by discussion.  I was 
frank to tell him that I think most of 
his problems, other than the diabetes, 
are due to depression.

The final diagnoses rendered were dysthymia and hypochondrias 
[sic].

Also relevant are multiple VA outpatient psychiatry notes 
dated throughout 1996.  Symptoms reported included difficulty 
sleeping, fatigue, weight loss, night sweats, facial tics, 
depressed mood, a lack of interest, as well as paranoid 
ideation and ideas of reference, and some auditory 
hallucinations.  These records indicate repeated diagnoses of 
major depressive disorder and major depressive episode, 
sometimes with a diagnosis of psychotic features as well.

Also of note is a VA outpatient progress noted dated in March 
1996 from a VA ophthalmology clinic.  At that time, the 
patient reported a little blurring of his visual acuity, but 
no other eye problems.  It was noted that the veteran had 
been diagnosed with diabetes mellitus one year earlier, and 
that the veteran "didn't understand why diabetes affect[s] 
him in his eyes."  The final assessment was Type I diabetes 
mellitus.

In July 1997, the veteran underwent a VA neurological 
examination.  At that time, the veteran reported having 
experienced headaches over the past four or five years.  He 
stated that the onset of these headaches coincided roughly 
with his experience of depression.  He also stated that he 
only had these headaches when he had "stuffed up" sinuses.  
Following an examination, the examiner diagnosed headaches 
related to sinus congestion, with no deficits on neurologic 
examination.

In addition, the veteran underwent a VA ophthalmology 
examination in July 1997.  Following this examination, the 
examiner diagnosed "[i]nsulin dependent diabetes since 1992 
without retinopathy.  The patient has poor blood sugar 
control and this is probably causing his intermittent blurred 
vision."

In August 1997, the veteran underwent a VA sinus examination.  
At that time, he complained of recurrent rhinorrhea and 
postnasal drainage.  Following an examination, the examiner 
diagnosed rhinitis and chronic rhinorrhea.

The veteran also underwent a VA dermatological examination in 
August 1997.  At that time, the veteran reported a history of 
nonpruritic dry patches involving the dorsal arms, chest, 
lower legs and back, first noticed in approximately 1989 or 
1990.  He indicated that this had been evaluated in 1989 or 
1990 and diagnosed as a fungal infection, and was treated 
with a topical anti-fungal agent.  He indicated that the use 
of Micatin cream which rapidly treated the condition, and 
indicated that this condition was not currently active.  

He also complained of a history of intermittent boils 
involving his forehead and face which was not currently 
active and left no residuals.  He also reported persistent 
bumps involving his right dorsal forearm, left dorsal forearm 
and left lateral lower leg.  He indicated that these bumps 
had been present for 4 to 5 years and were asymptomatic.  

The veteran also complained of a history of increased 
sweating over the last 4 to 5 years.  He indicated that this 
used to occur at nighttime, but over the last 2 months it had 
not occurred.  He also stated that this sweating seemed to 
occur when his blood sugar dropped, and that the sweating 
could occur daily when he had low blood sugar.  The veteran 
indicated that he suffered from diabetes, and noted that his 
sweating improved if he took sugar for his low blood sugar.  

Following a dermatological examination, the examiner rendered 
the following diagnoses:  episodes of nonpruritic dry patches 
involving the upper extremities, chest, back and lower legs, 
currently not active, unable to make a specific diagnosis 
based on veteran's history alone; veteran reporting boils 
involving forehead and face, currently not active, unable to 
make specific diagnosis based on veteran's history alone; 
dermatofibroma right dorsal forearm; dermatofibroma left 
dorsal forearm; dermatofibroma left lateral lower leg; 
veteran reporting hyperhidrosis occurring with episodes of 
hypoglycemia, currently with no evidence of hyperhidrosis on 
examination today.

Sometime between August and October 1997 (the date on the 
report is not clearly legible), the veteran underwent a VA 
Persian Gulf follow-up examination.  At that time, the 
veteran again reported his experiences in the Persian Gulf 
War, including working on F-16 fighter jets, taking anthrax 
and nerve pills daily, and being close enough to oil well 
fires to see the smoke rising from them.  He reported bumps 
on his arm, hair loss, memory loss and fatigue.  This 
document does not indicate that an examination of the veteran 
was performed.  The examiner diagnosed diabetes, depression, 
rash, hair loss, memory problems, and fatigue.  This examiner 
did not opine as to the etiology or date of onset of these 
problems.

Also relevant are treatment notes dated from February to 
April 2000 from Hopkins Family Physicians HealthSystem 
Minnesota, a private health care facility.  In February 2000, 
the veteran complained of a long history of sinus problems, 
and complained of sinus pain and pressure, weakness, fatigue, 
a minimal cough, and rhinorrhea.  He stated that he was 
diabetic.  Following an examination, the examiner diagnosed 
possible sinusitis, and noted that the veteran was more prone 
to infections because of his diabetes.  In April 2000, the 
veteran presented with a 31/2 day history of nausea, vomiting, 
and diarrhea.  Following an examination, the examiner 
diagnosed viral gastroenteritis.

In April 2000, the veteran underwent a VA gastrointestinal 
examination.  At that time, he reported that while he was in 
service, he began to experience symptoms of diabetes, 
"namely, weight loss and drowsiness."  He also stated that 
about the time he had symptoms of diabetes, he also developed 
gastrointestinal symptoms which had persisted until the 
present time, including epigastric distress, loose stools and 
vomiting.  Following an examination, the examiner diagnosed 
gastrointestinal symptoms, the cause of which is not known, 
but it may be related in part to diabetes.

In November 2000, the veteran underwent a VA general medical 
examination.  At that time, he reported a history of episodic 
gastric pain with nausea and vomiting.  He stated his belief 
that this problem dated back to the time he was in the 
Persian Gulf, when he had an abrupt onset of nausea and 
vomiting one night while stationed there.  He then had 
several similar episodes over a period of several days.  He 
reported that he had had episodes of recurring abdominal 
discomfort since that time.  The veteran noted that his 
problems had been considered to be possibly due to diabetic 
gastroparesis.  The examiner diagnosed episodes of nausea and 
vomiting, and stated that "This may very well represent 
diabetic gastroparesis."  The examiner further noted that 
past upper gastrointestinal examinations had shown no 
evidence of esophagitis, reflux, peptic ulcer disease or 
gastritis.  Other diagnoses rendered included diabetes 
mellitus, hypertension, hypercholesterolemia, depression and 
anxiety.

In December 2000, the veteran underwent a VA dermatological 
examination.  At that time, the examiner noted that he had 
previously examined the veteran in August 1997, at which time 
the veteran reported a history of nonpruritic dry patches 
involving the dorsal arms, chest, lower legs and back, first 
noted in approximately 1989 or 1990.  He stated that he had 
been using prescription topical ointments which were 
moderately effective, but which did not completely cure his 
skin problems.  The examiner reviewed treatment records from 
the Minneapolis VA Medical Center (VAMC), which showed that 
the veteran had been seen on multiple occasions in the 
dermatology clinic, at which time the diagnosis was of 
psoriasis.  The possibility of pityriasis lichenoides 
chronica (PLC) had also been entertained at the time of an 
evaluation in January 1998.  At the time of the current 
examination, the veteran also complained of skin changes 
involving the right foot which had been present for 
approximately one year.  Following a dermatological 
examination, the examiner diagnosed probable psoriasis 
overlying trunk, upper and lower extremities, and probable 
dyshidrotic eczema versus tinea pedis involving right foot, 
although the diagnosis of tinea pedis was more probable.

From the time of the December 2000 examination until August 
2001, the veteran received VA outpatient treatment on 
numerous occasions.  These treatment notes indicate numerous 
complaints, including depression, anxiety, some peripheral 
neuropathy, feeling sweaty and shaky, nasal stuffiness, 
gastroparesis, vomiting, and bloody stools.  Examiners noted 
that the veteran had poorly controlled Type I diabetes 
mellitus, and that he was in poor compliance with taking 
medications and monitoring his blood sugar level.  All 
examiners rendered a sole diagnosis of diabetes mellitus.

Finally, the Board notes that the veteran himself has 
attributed some of his "Gulf War" symptoms to other causes, 
including his diabetes.  For instance, in his VA Form 9 
Appeal dated in October 1998, the veteran argued that he 
should be granted service connection for diabetes because he 
"had symptoms of full blown diabetes which included drinking 
four gallons of liquid a day, still thirsty, weight loss lost 
over twenty pounds, urination twenty or more times a day, 
blurry vision."

Following a review of this evidence, the Board thus finds 
that all of the veteran's various symptomatic complaints have 
been attributed by examiners to known, clinical diagnoses.  
Several symptoms, such as weight loss, increased urination, 
increased sweating, and blurred vision, have repeatedly been 
directly attributed to his diabetes, or in the case of 
increased sweating (hyperhidrosis), to periods of low blood 
sugar (hypoglycemia) due to diabetes.  Others, such as 
fatigue, insomnia, nervousness, irritability, memory loss, 
anxiety, skin problems, joint pains, and a general loss of 
interest in activities, have been attributed to depression, 
which, in turn, has been linked on many occasions to his 
difficulty dealing with his diabetes.  Still others, such as 
his runny nose and cough, have been attributed to upper 
respiratory infections, post-nasal drip, and, most recently, 
to rhinitis and sinusitis.  In addition, his complaint of 
headaches has been specifically found to be due to sinus 
congestion.  Similarly, his complaints of skin rashes and 
boils have been diagnosed as dermatofibromas, seborrheic 
dermatitis, psoriasis, eczema, and tinea pedis.  The Board 
notes that the examiner who performed the August 1997 VA 
dermatology examination was unable to make specific diagnoses 
for several other reported skin disorders due to the fact 
that the complained-of problems were not present on 
examination, not because they were "undiagnosable."

Regarding the veteran's complaints of muscle pain and cramps 
in the calves, the Board has found only one occasion when the 
veteran complained of these symptoms, at the time of a VA 
examination in July 1995.  At that time, the examiner 
diagnosed nocturnal cramps.  As this complaint was made 
nearly 7 years ago, there is some question whether the 
veteran suffers from a current disability marked by muscle 
pain and cramps in the calves.  In any case, the examiner 
attributed the veteran's complaints of muscle pain in the 
legs to nocturnal cramps.  Therefore, these complaints have 
not been shown to result from an "undiagnosed illness."

Furthermore, the examiner who performed the October 1995 VA 
psychiatric examination stated that he tried, unsuccessfully, 
to convince the veteran that his belief that his symptoms, 
including joint pains, skin disorders, insomnia, depression, 
irritability, anxiety, weight loss, male pattern baldness, 
and diabetes, were related to toxic exposure in the Persian 
Gulf was wrong.  Clearly, this implies that this physician 
believed that the veteran's belief in a causal connection 
between his Gulf War service and his current complaints was 
unfounded.  In any case, he diagnosed, among other things, 
hypochondriasis, which raises the question of whether some of 
these complaints even have a physical, clinical basis. 

In short, there is no evidence that the veteran's various 
somatic complaints, listed above, are in any way attributable 
to an "undiagnosed illness."  The evidence does show that the 
veteran has suffered from several of these problems at some 
point following his discharge from service, which he believes 
are related to toxic exposure in the Persian Gulf.  However, 
as noted above, service connection under section 3.317 is 
available only for undiagnosed illnesses attributable to 
Southwest Asia service during the Persian Gulf War, i.e., 
those illnesses which "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  In this case, the veteran's complaints have been 
specifically attributed to identifiable causes, and, as such, 
are not illnesses which "cannot be attributed to any known 
clinical diagnosis," and service connection under section 
3.317 is precluded.  

In deciding these claims, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 1991 & Supp. 2001);  Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include not only an undiagnosed illness, but also a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  38 
U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 2001).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
regulations as well.

The Board finds that, even under these new criteria, the 
veteran's claims for service connection for various disorders 
due to an undiagnosed illness must fail.  As noted above, the 
veteran's claimed disorders have not been attributed by 
examiners to a medically unexplained chronic multisymptom 
illness, such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  On the contrary, almost all 
examiners who have opined on the cause of the veteran's 
complaints have attributed them to specific, identifiable 
disabilities, such as diabetes, rhinitis and sinusitis, or 
depression due to diabetes.  Therefore, the Board finds that, 
even under the revised language of 38 U.S.C.A. §§ 1117 and 
1118, the veteran's claims for service connection for various 
disorders due to an undiagnosed illness must be denied.
II.  Disability Rating Issues

The veteran originally claimed entitlement to increased 
(compensable) ratings for his service-connected tinea 
corporis and blepharitis.  This are original claims placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in November 1997.  
Accordingly, his claims must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claims.  See Fenderson v. West, 12 Vet. App.119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history").  This obligation 
was satisfied by the various examinations and treatment 
reports described below, and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A.  Initial disability rating for tinea corporis.

A review of the evidence related to this claim reveals that 
the veteran was first diagnosed with tinea corporis in April 
1990, while still in service.  At that time, the veteran 
complained of a rash, consisting of dry skin patches on the 
arms.  Examination revealed ring-like scaly eruptions with 
erythema.

More recent post-service evidence relating to the veteran's 
tinea corporis includes the August 1997 VA dermatological 
examination.  At that time, the veteran reported a history of 
nonpruritic dry patches involving the dorsal arms, chest, 
lower legs and back, first noted in approximately 1989 or 
1990.  He stated that he believed that a diagnosis of a 
fungal infection was made at that time, and that he was 
treated with anti-fungal agents.  He stated that he 
experienced flare-ups of this disorder approximately once per 
month, noting that if he did not use Micatin cream, the 
condition would either fail to improve or worsen.  However, 
he said that the use of Micatin cream rapidly treated it.   
He reported that the condition was not currently active.  
Following an examination, the examiner diagnosed reported 
episodes of nonpruritic dry patches involving upper 
extremities, chest, back, and lower legs, currently not 
active, unable to make specific diagnosis based on veteran's 
history alone.

The veteran's claims file also contains several VA outpatient 
treatment notes indicating complaints of a body rash in 1997 
and 1998, with diagnoses of psoriasis.  At the time of 
outpatient treatment in January 1998, the veteran reported 
that his psoriasis was "itchy," while he indicated that his 
psoriasis "really bothers him" at the time of outpatient 
psychiatric treatment in March 1998.

At the time of the veteran's December 2000 VA dermatological 
examination, conducted by the same examiner who performed the 
previous examination in August 1997, the examiner reviewed 
the veteran's dermatological history, including the presence 
of nonpruritic dry patches involving the dorsal arms, chest, 
lower legs and back.  He reported that these patches were 
somewhat pruritic.  He stated that the use of topical 
ointment was moderately effective in treating this problem, 
but that it did not cure the problem completely.  On 
examination, the veteran was found to have 0.5 centimeter 
flat-topped papules versus small plaques consistent with 
psoriasis over the left anterior chest times one, the right 
chest times one, the right knee times one, the left lateral 
lower leg times one, the left thigh times one, the left 
abdomen times one, and the left back times one.  The examiner 
diagnosed probable psoriasis overlying the trunk and upper 
and lower extremities.

The veteran's tinea corporis has been evaluated as 
noncompensably (zero percent) disabling by analogy to the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  
Pursuant to DC 7806, a noncompensable (zero percent) rating 
is warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching which is constant, 
extensive lesions, or marked disfigurement.  Finally, a 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when it is exceptionally repugnant.

A review of the evidence detailed above reveals that the 
veteran's tinea corporis, more recently diagnosed as 
psoriasis, is currently manifested by seven very tiny papules 
distributed over the veteran's body.  There is no evidence of 
any exfoliation or exudation.  At the time of the 1997 
examination, the veteran stated that this skin disorder was 
nonpruritic even when it was active, and that it was "rapidly 
treated" by the use of Micatin cream, while more recently he 
stated that it was "somewhat" pruritic and largely, but not 
completely, cured by the use of ointment.  Thus, it appears 
that these patches are either nonpruritic or no more than 
slightly pruritic, depending on severity.  Finally, the Board 
also notes that the areas affected include the upper 
extremities, chest, back, and lower legs, areas which are 
normally covered by clothing.  Therefore, the Board finds 
that the veteran's symptomatology more closely corresponds to 
the criteria for a noncompensable rating under DC 7906, which 
contemplates eczema with slight, if any, exfoliation, 
exudation, or itching.  However, since the evidence does not 
show that this skin disorder is manifested by eczema with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area, a 10 percent rating under DC 7806 
is not warranted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased (compensable) initial disability rating for tinea 
corporis.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.

B.  Initial disability rating in excess of 10 percent for 
blepharitis with watering and swelling of the eyes.

As noted previously, the veteran originally appealed the RO's 
assignment of a noncompensable disability rating for his 
service-connected blepharitis.  In January 2000, the Board 
issued a decision in which an increased initial disability 
rating to 10 percent for this disorder was granted.  The 
veteran appealed this determination to the Court.  In its 
April 2001 order, the Court determined that, in light of the 
veteran's continuing objection to the rating assigned, the 
Board should, on remand, adjudicate the issue as entitlement 
to an increased initial disability rating in excess of 10 
percent for blepharitis with watering and swelling of the 
eyes.  Therefore, the Board shall address this issue as such 
in this decision.

A review of the record reveals that the veteran was first 
diagnosed with blepharitis in March 1990, while in service.  
At that time, he complained of itching in both eyes since the 
previous night.  Examination revealed a conjunctival 
infection, and exudate along the lashes of the eyelids.  The 
examiner diagnosed blepharitis.  

Relevant post-service evidence includes the report of VA 
examinations conducted in August 1997.  At that time, the 
veteran did not complain of blepharitis, per se, but anterior 
slit lamp examination was significant for +1 blepharitis.  
The examiner diagnosed blepharitis, both eyes, and 
recommended that the veteran use lid hygiene with lid scrubs 
and warm cloths for the blepharitis.

Also of relevance is a VA outpatient treatment note dated in 
April 1999.  At that time, the veteran complained of blurred 
vision, worse in the morning but sometimes lasting all day.  
He stated that his vision was better when he wore his 
father's eyeglasses.  Following an examination, the examiner 
diagnosed diabetes mellitus with diabetic retinopathy in both 
eyes, and poor blood sugar control, which was believed to be 
the cause of the veteran's blurred visual acuity.  The 
examiner recommended that the veteran be fitted for 
eyeglasses after his blood sugar became stabilized.

At the time of a subsequent VA examination in November 2000, 
the veteran reported no visual acuity complaints.  He 
reported excessive tearing, burning, and itching, especially 
when tired, as well as swelling on occasion.  Following an 
ophthalmological examination, the examiner diagnosed diabetes 
mellitus with nonproliferative diabetic retinopathy in both 
eyes, and ocular hypertension.  The examiner also noted that 
the veteran's Goldmann visual fields were within normal 
limits in both eyes, his nerves were healthy, and that no 
eyedrops were needed.

The veteran's blepharitis has been evaluated as 10 percent 
disabling by analogy to the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806.  Pursuant to DC 7806, a 10 percent 
rating is warranted for eczema with exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is warranted for eczema with 
exudation or itching which is constant, extensive lesions, or 
marked disfigurement.  Finally, a 50 percent rating is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or when 
it is exceptionally repugnant.

A review of the evidence detailed above reveals that in 
August 1997, the veteran's blepharitis was found to be 
active, requiring the following of a lid hygiene regimen to 
control the disorder.  No subsequent diagnoses of blepharitis 
are of record.  However, the veteran has complained of 
itching of the eyelids, with tearing and swelling, at the 
time of more recent examinations.  The Board thus finds that 
the veteran's symptomatology more closely corresponds to 
criteria for a 10 percent evaluation under DC 7806, which 
contemplates eczema with itching on an exposed surface.  
However, there is no evidence which indicates that this 
itching is constant, or causes extensive lesions (or, indeed, 
any lesions).  Furthermore, although the veteran undoubtedly 
suffers from some swelling of the lids due to his 
blepharitis, as he has reported at the time of examinations, 
the evidence does not show that this caused "marked 
disfigurement."  Therefore, the criteria for a rating in 
excess of 10 percent have not been met.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial disability rating in excess of 
10 percent for blepharitis.  In reaching this decision the 
Board has again considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

















ORDER

Service connection for diabetes is denied.
 
Service connection for major depressive episode with 
psychotic features is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for arthritis is denied.

Service connection for dermatofibromas is denied.

Service connection for seborrheic dermatitis of the scalp is 
denied.

Service connection for rhinitis with chronic rhinorrhea is 
denied.

Service connection for blurry vision due to an undiagnosed 
illness is denied.

Service connection for fatigue, sleep disturbance, insomnia, 
nervousness, irritability, memory loss, and depression due to 
an undiagnosed illness, is denied.

Service connection for headaches with sinus congestion due to 
an undiagnosed illness is denied.

Service connection for muscle pain and cramps in calves due 
to an undiagnosed illness is denied.

Service connection for joint pain in the elbows, knees, 
hands, knuckles, and left fourth toe due to an undiagnosed 
illness is denied.

Service connection for weight loss due to an undiagnosed 
illness is denied.

Service connection for skin rashes and lumps due to an 
undiagnosed illness is denied.

Service connection for increased sweating due to an 
undiagnosed illness is denied.

Service connection for a runny nose and chronic cough due to 
an undiagnosed illness is denied.

Service connection for hair loss due to an undiagnosed 
illness or to toxic exposure is denied.

A compensable initial disability rating for tinea corporis is 
denied.

An initial disability rating in excess of 10 percent for the 
veteran's blepharitis with watering and swelling of the eyes 
is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

